--------------------------------------------------------------------------------

 Picture 1 [image_060.jpg]

 

EHR AND RCM SERVICES AGREEMENT

De Queen Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and De
Queen Healthcare Hospital, LLC (“DQH”), a Nevada Limited Liability Company which
will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6. CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: De Queen Healthcare Hospital, LLC 

1306 W. Collin Raye Dr. 

De Queen, AR 71832 

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc:              De Queen Healthcare Hospital,
LLC: 

 

 



By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner 

 

DATE:        01/07/2019                                               
               

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

 

Picture 1 [image_061.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Drumright Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 4, LLC D/B/A Drumright Regional Hospital, a Delaware Limited
Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Drumright Regional Hospital 

610 West Truck Bypass

Drumright, OK 74030

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc:                  CAH Acquisition Company 4,
LLC D/B/A Drumright Regional Hospital 

 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE:          01/07/2019 

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16



 

Picture 1 [image_062.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Fairfax Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 12, LLC D/B/A Fairfax Community Hospital, a Delaware Limited
Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Fairfax Community Hospital 

40 Hospital Road

Fairfax, OK 74637

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc:                 CAH Acquisition Company 12,
LLC D/B/A Fairfax Community Hospital 

 



By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE: 01/07/2019

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

Picture 1 [image_063.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Fulton Medical Center

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and
Fulton Medical Center LLC, a Missouri Limited Liability Company, which will be
referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Fulton Medical Center 

10 S. Hospital Drive

Fulton, Missouri 65251

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc: Fulton Medical Center, LLC  

 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE:  01/07/2019

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

 

    Picture 1 [image_064.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Haskell County Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 16, LLC D/B/A Haskell County Community Hospital, a Delaware
Limited Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Haskell County Community Hospital 

401 Northwest H Street

Stigler, OK 74462

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc:                CAH Acquisition Company 16,
LLC D/B/A Haskell County Community Hospital 

  

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                             Title: Managing
Partner 

 

DATE:   01/07/2019                                                          

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

Picture 1 [image_065.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Hillsboro Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 5, LLC D/B/A Hillsboro Community Hospital, a Delaware
Limited Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Hillsboro Community Hospital 

701 South Main

Hillsboro, Kansas 67063

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc: CAH Acquisition Company 5, LLC D/B/A
Hillsboro Community Hospital 

 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE: 01/07/2019

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

Picture 1 [image_066.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Horton Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 3, LLC D/B/A Horton Community Hospital, a Delaware Limited
Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Horton Community Hospital 

240 West 18th Street

Horton, Kansas 66439

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc: CAH Acquisition Company 3, LLC D/B/A Horton
Community Hospital 

 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE: 01/07/2019

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

 



 

    Picture 1 [image_072.jpg]

 

EHR AND RCM SERVICES AGREEMENT

I-70 Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 6, LLC D/B/A I-70 Community Hospital (“I-70CH”), a Delaware
Limited Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare:

iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital:

I-70 Community Hospital 

105 Hospital Drive

Sweet Springs, Missouri 65351

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc: CAH Acquisition Company 6, LLC D/B/A I-70
Community Hospital (“I-70CH”), a Delaware Limited Liability Company 

 



 

By:    /s/ Noel Mijares
                                                  By: /s/ Jorge Perez

Print Name: Noel Mijares                                            Print Name:
Jorge Perez

 

Title: Chief Executive Officer                                         Title:
Managing Partner 

 

DATE: 01/07/2019

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

Picture 1 [image_067.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Lauderdale Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 11, LLC D/B/A Lauderdale Community Hospital, a Delaware
Limited Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Lauderdale Community Hospital 

326 Asbury Avenue

Ripley, TN 38063

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc:                  CAH Acquisition Company 11,
LLC D/B/A Lauderdale Community Hospital 



 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE:        01/07/2019                                               
            

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16



 

     Picture 1 [image_068.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Oswego Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 2, LLC D/B/A Oswego Community Hospital, a Delaware Limited
Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Oswego Community Hospital 

800 Barker Drive

Oswego, Kansas 67356

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc: CAH Acquisition Company 2, LLC D/B/A Oswego
Community Hospital 

 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE:         01/07/2019                                              
           

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

Picture 1 [image_069.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Prague Community Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 7, LLC D/B/A Prague Community Hospital, a Delaware Limited
Liability Company which will be collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Prague Community Hospital 

1322 Klabzuba Avenue

Prague, OK 74864

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc: CAH Acquisition Company 7, LLC D/B/A Prague
Community Hospital 

 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE:     01/07/2019                                                  
          

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 



Software and Service Adjuncts 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

--------------------------------------------------------------------------------

Picture 1 [image_070.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Regional General Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and
Regional Health Partners, LLC D/B/A Regional General Hospital which will be
collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Regional General Hospital 

125 SW 7th Street

Williston, FL 32696

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

 

iHealthcare Software Services, Inc: Regional Health Partners, LLC D/B/A Regional
General Hospital

 

By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE:        01/07/2019                                               
               

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

Picture 1 [image_071.jpg]

 

EHR AND RCM SERVICES AGREEMENT

Washington County Hospital

 

This Subscription Agreement includes Hospital EHR and RCM Services ("AGREEMENT")
is made effective January 7, 2019 (“Effective Date”) by and between iHealthcare
Software Services, Inc., Miami, Florida, a Florida Corporation ("IHCC") and CAH
Acquisition Company 1, LLC D/B/A Washington County Hospital AKA Washington
County Community Hospital, a Delaware Limited Liability Company which will be
collectively referred to as ("CLIENT").

 

WHEREAS, IHCC has expertise in providing third party billing and reimbursement
services and EHR services to health care providers, including hospitals,
physicians, laboratories, medical clinics, among others; and

 

WHEREAS, CLIENT is a medical provider or medical facility which provides
professional medical services and, in reliance on IHCC’s expertise, desires to
retain IHCC's services in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, IHCC and CLIENT
agree as follows:

 

I.ENGAGEMENT. The above recitals are true and correct and hereby are
incorporated into this Agreement.  CLIENT hereby retains IHCC and IHHC hereby
agrees to be retained as an independent contractor to provide, under the terms
and conditions of this Agreement, the Revenue Cycle Management and Hospital EHR
services set forth in Section II below for all CLIENT medical and related
services which are submitted to IYCC by CLIENT. The parties acknowledge and
agree that, in the performance of its duties hereunder, IHCC shall act as agent
for CLIENT to bill and collect on behalf of CLIENT and IHCC shall not receive or
negotiate payments for CLIENT.  CLIENT shall retain final authority with respect
to all fiscal affairs, all professional and ethical affairs, and all general
operating policies and other aspects of the operation of the CLIENT, except as
are specifically delegated to IHCC herein.  

 

The IHCC Engagement anticipates the simultaneous implementation of IHCC RCM
Services and IHCC EHR Services as a practical requirement. The migration and
transfer of current medical records is a separate project quoted separately.
IHCC recommends that the migration and/or processing of accounts receivable may
occur after 90 days run down on the legacy billing system, subject to a mutual
agreed addendum to this agreement and will be quoted separately. Early takeover
of accounts receivable, if desired, will be quoted separately.

 

Definition of select terms:

 

IHCC RCM Services: Hosted proprietary revenue cycle management software platform
and services.

IHCC EHR Services: Hosted proprietary electronic medical records software
platform, IHCC RCM interface and services.

Authorized Users: means those users designated by CLIENT given access
credentials who are: employees of CLIENT; Billable Providers; other individuals
corporations or entities that are not competitors to IHCC and that have a valid
HIPAA Business Associate Agreement or other agreement with CLIENT, and have been
granted access to IHCC RCM Services and IHCC EHR Services by CLIENT in its
exercise of reasonable assurances that they will comply with the access and use
terms and the confidentiality terms of this services Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Billable Provider: means a licensed physician or licensed or specialty brained
non-physician who is credentialed with payers, linked to the CLIENT’s
organization, and performs health services for CLIENT’s customers/patients.

HIPAA: means the Health Insurance Portability and Accountability Act of 1996 and
associated regulations, as may be amended from time to time.

PHI: means “protected health information” as that term is used under HIPAA.

Medical Records:  means CLIENT PHI of a patient(s) medical history and care
across time within one healthcare provider’s jurisdiction that IHCC receives
from or on behalf of CLIENT or creates on behalf of CLIENT.

Applicable Law: Shall include, but not limited to, CMS regulations, False Claims
Act, HIPAA, Stark Law, Anti-Kickback Statutes, Health Care Fraud Statute, Coding
Regulations, Balance Billing Regulations and other pertinent state and federal
laws.

Acceptance: The parties shall mutually agree that formal acceptance shall
automatically occur after CLIENT’S staff has been trained and the services have
been implemented for 30 days. Services will be invoiced, however, from the first
day of operation.

Third Party Items: The Third-Party products and services incorporated into IHCC
RCM Services and/or IHCC EHR Services and sublicensed to Client hereunder.

 

Third Party Terms: means the Third-Party pass-through terms and conditions set
forth by IHCC and incorporated by reference herein pursuant to which the
Third-Party Items are sublicensed to CLIENT.

IHCC EHR Functionality: means all software functionality of IHCC EHR Services
that enables system access and use.

 

II.IHCC OBLIGATIONS.IHCC agrees to render the following services to CLIENT
during the Term: 

 

A. Perform preparation of claims for payment in accordance with applicable
federal and state laws and Medicare, Medicaid and third-party payor program
requirements.  IHCC shall submit all claims in the most expeditious manner, but
in no event later than 2 business days after receipt from CLIENT of the complete
data required to prepare such claims.  IHCC shall not submit claims with missing
or erroneous information or information which IHCC believes in good faith based
on reasonable commercial experience, not ts be accurate or in compliance with
such requirements.   IHCC shall notify CLIENT via phone/HIPAA compliant email of
any claims that aye received with missing and/or incomplete data for the
generation of a claim. IHCC shall timely bring any such questions or concerns to
the attention of CLIENT for explanation and/or corrective action prior to
submitting claims. 

 

B. IHCC shall not engage in upcoding, unbundling, inappropriate balance billing,
knowingly misuse of CDIENT’s provider identification number(s), submission of
duplicate bills to gain duplicate payment, or employment of individuals who have
been sanctioned by Medicare or Medicaid or convicted of any crime related to
health care, fraud or financial wrongdoing, including having plead guilty or no
contest to any such crime. 

 

C. Subject to subsections II. A. and B. above, IHCC shall prepare and timely
transmit, for each patient treated by the CLIENT an appropriate bill, statement,
and/or claim form to the appropriate entity/guarantor as designated on the
patient financial profile. 

 

 

D. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of the CLIENT’s charges (as adjusted by contractual
allowances), IHCC shall prepare and transmit to any secondary and if appropriate
tertiary insurer, a bill for all allowable unpaid charges. 

 

E. For each of the CLIENT’s patients whose primary coverage does not cover one
hundred percent (100%) of CLIENT’s charges (as adjusted by contractual
allowances), and who does not have secondary insurance coverage, or whose
secondary and/or tertiary insurance does not cover the  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

balance of 100% of CLIENT’s charges (as adjusted by contractual allowances),
IHCC shall prepare and transmit to patients or responsible parties a bill for
all allowable unpaid copayments, deductibles and coinsurance amounts due.

 

F. Use its best efforts to collect all amounts billed for CLIENT, including but
not limited to claims to Medicare, Medicaid and third-party payors, and balances
for patient deductibles, coinsurance and copayments. 

 

G. Enter CLIENT billing transactions submitted by CLIENX in IHCC RCM Services
within two [2] business days. 

 

H. Prepare and forward to CLIENT on a monthly basis, a Status Report, which
shall include: 

 

1.Monthly amounts billed; 

2.Monthly revenues collected; 

3.Summary Insurance Accounts Receivable  

4.Such other information in the system as is reasonably requested by CLIENT.  

 

Note: Custom reporting may incur an additional fee for development, testing and
deployment after acceptance. 

 

I.Schedule online training for CLIENT’s personnel and trainers on the proper
methods and procedures for input of necessary demographic information, entering
appointment(s) – when applicable and completion of CLIENT billing and forms.  

 

J. IHCC shall assist CLIENT with the training of new or additional personnel for
an additional fee. 

 

K. Provide an Account Manager to provide customer service to CLIENT during
CLIENT’s regular business hours or as otherwise mutually agreed by CLIENT and
IHCC. 

 

L. IHCE will not be responsible for errors or delays in processing or delivery
of data caused by equipment malfunctions, loss of internet connectivity, acjs of
the CLIENT, force majeure, accident or other causes beyond IHCCs reasonable
control. In the event of any such occurrence, IHCC will process CLIENT claims as
expeditiously as possible. This shall be the exclusive remedy of the CLIENT
under this agreement.  

 

M. IHCC will use reasonable efforts to collect all claims or bills from one
fifty [150] days from the date of filing. Any claims and bills still outstanding
for payment after this period will be reported back to the CLIENT to determine
further actions.  

 

N. Provide a Stage III Meaningful Use Certified Hospital EHR service, per
attached functional    specifications.  

             

III.CLIENT OBLIGATIONS.  In order for IHCL to perform its services under this
Agreement, CLIENT agrees that it will comply with the following: 

 

A.For Set-Up: 

 

1.Provide an organized population of patient accounts, acceptable to IHCC, with
complete demographic, insurance, referring doctor information and verified
patient insurance information. 

 

2.Provide a listing of all CLIENT service locations, providers, NPI, Billing
Provider Name, Mailing Address and Tap ID numbers, Medicare and Medicaid numbers
and evidence of all credentialing.  

 

3.Provide a complete charge master and listing of all CLIENT outpatient medical
services including lab and diagnostic services. 

 

4.Meet with IHCC personnel to discuss the set-up of the Status Report and to
establish objectives for billing and collection services. Provide adequate
training time for CLIENT s personnel on iHCC RCM Services and IHCC EHR
Services. 

 

5.Provide the properly specified equipment and secure internet connectivity in a
HIPAA compliant manner at CLIENT site(s) of service which is reasonably deemed
necessary by IHCC to effectuate the terms of this Agreement. 

 

6.CLIENT must maintain, at its’ sole expense, proper credentialing of its
providers, services and facilities in full compliance to third party payor
requirements at all times. IHCC will be notified of any and all changes and
updates to credentialing immediately. IHFC may suspend billing for any improper
credentialed providers, services or facilities if denials are reported as
deficient in credentialing.  

 

7. CLIENT shall provide copies of all carrier contracts for each provider and
updates as they occur on a timely basis. CLIENT is solely responsible for
contract content and to ensure all contracts and billing instructions to IHCC
comply with all applicable law. 

 

8.           CLIENT shall designate a single point of contact for
implementation, billing and EMR             matters.

 

9.  CLIENT shall provide access to a prior month EOMBs for review by IHCC to
assist with verification and accuracy of the database set up.  

 

10.  CLIENT shall cause patient demographic data for billing and patient records
to be prepared for transmission to the IHCC RCM Service and IHCC EHR Service in
a manner acceptable to IHCC for integration. 

 

11.        CLIENT is responsible to designate trainers and a local
administrator. CLIENT will assign and maintain Authorized Users. CLIENT will
work with the Implementation Team to create EHR Templates and workflows.

 

12.      CLIENT is responsible to establish connectivity and/or accounts with
Third Party Items, with assistance from IHCC, as prescribed in the EHR
Functional Specifications attached as an Addendum to this Agreement,

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. Ongoing: 

 

1.Provide IHCC, via secure, encrypted and HIPAA compliant on-line, document
imaging, facsimile, or hand delivery, daily patient service information
[Superbill data], complete and accurate insurance information, patient
demographics, as reasonably requested by IHCC in a method specified by IHCC as
mutually agreed to.  

 

2.CLIENT is responsible to verify insurance eligibility prior to submitting
demographic information to IHCC. 

 

3.  Discuss with IHCC personnel on an ongoing basis workflow, process
efficiencies, CLIENT errors, statistics, reports and results. 

 

4.Prepare and send to IHCC daily batches of patient financial activity
information (cash receipts, payments, credit card payments, scanned/imaged
copies of paper checks with AOMBs [both sides when relevant] and any adjustments
in accordance with the IHCC batching protocols or protocols as agreed upon by
IHCC and CLIENT. This data should be supplied to IHCC by the next business day.
CLIENT will provide read only access to IHCC of all depository bank accounts or
lock box for reconciliation. Lock box services are recommended but shall be
provided at CLIENT expense.  

 

5.Provide IHCC with complete, compliant and accurate diagnosis and service codes
in accordance with Medicare, Medicaid and other third-party payor requirements
to reflect the actual services rendered by CLIENT to patients for whom IHCC is
required to submit claims hereunder.  CLIENT will use its best efforts to submit
to IHCC for billing only those codes as are based on the patient’s medical
record, service actually rendered and available documentation, which shall be
available for audit by IHCC, on reasonable request. 

 

6.  CLIENT shall supply IHCC with necessary corrections within [five] 5 business
day to any claim that is rejected by IHCC or Clearinghouse edits or audit
criteria. 

 

 

7.CLIENT shall be responsible to assure proper licensure or qualifications of
personnel performing and coding patient services, in accordance with
requirements of federal and state laws. 

 

8.  CLIENT shall at all times, maintain a proper compliance program and only
initiate bills for services that are fully compliant with CMS regulations, False
Claims Act, HIPAA, Stark Law, Anti-Kickback Statutes, Heath Care Fraud Statute,
Balance Filling Regulations and other pertinent state and federal laws. CLIENT
is responsible to properly train its personnel and maintain HIPAA compliance
while utilizing IHCC services at all times. 

 

9.    CLIENT will handle patient calls and questions regarding outstanding
patient                                              balances.

 

10.  CLIENT is responsible to provide and maintain internet services and secure
connectivity for data transmission with IHCC RCM Services and IHCC EHR Services
provided under this  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement in a manner specified by IHCC

 

IV.  COMPENSATION:  CLIENT shall pay to IHCC the following as full compensation
for IHCC’s services rendered to CLIENT under this Agreement: 

 

A. Fees: 

1.IHCC EHR Services:  

A] Hosted EHR services seven-days a week, 24 hours per day, for up to 100 users
per site location:  $10,000 per month.

              B] EHR support for up to 16 hours per month: $2,000 per month.

 

2.IHCC RCM Software and Billing Services: If IHCC provides billing services,
then RCM software is provided for free, else RCM Software is 2.75% of Net
Collections.  There will be a 6 Percent (6%) of all Net Collections received by
CUIENT during the immediately preceding month for RCM Billing Services.  Net
Collections include all sums received by CLIENT for services billed by IHCC RCM
Billing Services and without limitation include: Electronic remittances and
check payments; credit/debit card payments; co-pays; deductible payments;
withhold returns; surplus distributions; bonus payments; incentive program
payments; capitated program payments; revenue sharing or other managed care
payments. 

 

3.       Clearinghouse Fees:

A] Eligibility Verification per transaction $.65

B] Claims and Electronic Remittance Fees per claim: $.45

C] Patient Statements: A $1.65 per statement generated plus postage, increasing
in cost in conjunction with the US Postage Stamp costs.

 

4.        Implementation, Training and Help Desk Costs/Services: Quoted
separately.

 

5.         Database and Medical Records Conversion/Migration Costs: Quoted
separately.

 

6.         Legacy Billing – Accounts Receivable Conversion:  Quoted Separately

 

7.      Technical Support:  Included as specified in Technical Support Section
V. Help Desk extra.

 

8.            Custom Programming/Modifications/Reporting: Quoted separately at
$125 per hour per subject to a CLIENT approved Statement of Work [SOW] only
after acceptance of the platform.

9. CLIENT obligations: If CLIENT requests IHCC to assist with certain CLIENT
obligations outlined in the agreement, they will be quoted separately. 

 

B. Payment. CLIENT will remit to IHCC on the 15th of each month (or the last
prior business day if the 15th falls on a weekend or Holiday) – 50% of the
estimated monthly deposits (calculated from the prior three months actual
deposits); when IHCC prepares the actual invoice at the end of each month it
will subtract the mid-month payment and calculate the final payment based on
actual deposits for that month. The final reconciled payment is due within
[three] 3 business days of the final monthly invoice submitted to CLIENT for
payment, this will include all clearinghouse and all other fees generated from
activity or approved supplemental work from the prior month.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

C.  Late Fees. If invoiced fees are not promptly paid when due, IHCC may, at its
option, impose a late charge of 1.5% per month of all amounts overdue beyond
five [5] business days. This charge does not waive nor extend any obligation of
CLIENT to make payments when due. The parties agree and acknowledge that IHCC
may apply a UCC lien for deferred or unpaid fees at the option of IHCC.  

 

D.  Services Rendered. This agreement compensates IHCC for services as rendered
in good faith and per the requirements herein. In the event of any refund,
recoupment, recapture or other take back by any third-party payer or Medicare or
Medicaid, IHCC fees are due and not refundable for billing services as rendered.
 

 

E. Audit.  IHCN shall be entitled to review or have an independent auditor
review CLIENT’s books and records, at least annually, for the purpose of
verifying Net CASH Collections and amounts due to IHCC hereunder.  Any such
audit shall be at IHCC's expense, provided, however, in the event a discrepancy
in the amount due to IHCC in excess of Fifteen Hundred ($1500.00) Dollars per
provider is determined, CLIENT shall reimburse IHCC for the cost of the audit. 

 

V. TECHNICAL SUPPORT:  Technical support for the IHCC RCM Services and IHCC EHR
Services is arranged in three Phases:

 

A. Level I:  Training and Orientation. CLIENT will designate employee trainers
for the system. IHCC will conduct a Train the Trainers program. This will enable
the CLIENT to train employees and providers directly on system functionality in
a cost-effective manner and sustain the program over time as new employees and
providers are added. IHCC will also assign training staff to coach and mentor
new trainers at CLIENT Headquarters and remotely as needed. IHCC will provide on
line training as well. Most support questions in the first year can be resolved
through education. IHCC staffed help desk services can be provided, at various
levels after acceptance, for an additional fee.  

B. Level II: Software Functionality. From time to time issues may arise with
software performance or basic functionality. IHCC will create a repository and
tracking log or “ticket” for issues that cannot be resolved through training or
for software “bug fixes.” The CLIENTS point of contact will screen and report
Level II issues through the tracking log. Depending on criticality, some issues
will be escalated and addressed as soon as possible while others may be more
appropriate for the next Update to the system. The CLIENT and IHCC will work
collaboratively on turnaround timing and resolution. 

C. Level III: Major Software Issues: Mission critical issues with the platform
will be escalate and addressed immediately. If an issue requires a major upgrade
to the platform a schedule will be developed and it will be addressed using IHCC
best commercial efforts, provided essential functionality remains operational.
The second type of Level III issue involves CLIENT requested major enhancements
or customization. If IHCC determines this to be significant customization after
acceptance, then a Statement of Work will be developed for CLIENT consideration
and an additional fee may be required.  

D. Fees: LEVEL I: Implementation and Training costs will be quoted as a onetime
and/or site by site fee plus pre-approved travel expense. Help Desk functions
following acceptance will be quoted based on CLIENT requirements and scope of
work. LEVEL II:  Free of charge. LEVEL III:  All updates and upgrades are free
of charge. Mission critical fixes are free of charge. CLIENT ordered
modifications after acceptance require a quote and additional fee. All
reasonable modification[adaptations] and reporting requested during acceptance
period will be free of charge.  

 

VI.TERM OF AGREEMENT.   This Agreement shall be for a term of ninety-six (96)
months commencing on the first RCM billing date of service or date of operation
of the EHR service, unless sooner terminated or extended as  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

provided herein (the "Term").  Thereafter, this Agreement shall automatically
and annually be renewed for additional one (1) year Terms on the same terms and
conditions, unless either party elects to terminate this Agreement by providing
written notice to the other party, at the address contained in this Agreement,
not later than one hundred and twenty (120) days prior to the date of
termination of the existing Term.

 

A. IHCC may terminate this Agreement in the event of non-payment by CLIENT
following 15 days’ written notice to CLIENT of non-payment of invoices. IHCC may
suspend billing services, without liability, for non-payment of services when
due after five [5] business days from the due date until such time such payments
have been restored in full.
                                                                                                               

 

B. Either party may terminate this Agreement upon giving ten [10] day written
notice to the other party in the event the other party: materially violates
applicable law; assigns this agreement to the benefit of creditors; applies for
or consents to the appointment of a receiver or trustee; files a voluntary
petition or has an involuntary petition in bankruptcy filed against it which is
not dismissed in 30 days; or otherwise ceases to do business. 

 

 

C.IHCC may terminate this agreement immediately in the event of material
fraudulent billing submissions by CLIENT or repeated material failure by CLIENT
to maintain compliance with applicable law, regulations and system use policies.
 

 

 

D.Effect of Termination.   

 

1. In the event of termination of this Agreement, IHCC will be responsible for
the billing of patient services and collection of any outstanding accounts
receivable up to and including the date of termination.  Subsequent to
termination, IHCC shall continue to provide collection services for a period of
one hundred and twenty (120) days following the date of termination and deliver
to CLIENT monthly Status Reports, reflecting the balance of accounts receivable
and collections, for all patient services to the date of termination billed by
IHCC.  CLIENT acknowledges and agrees that, in the event of termination of this
Agreement, CLIENT shall continue to be obligated to pay to IHCC, for a period of
one hundred and twenty (120) days following the date of termination and within
ten (10) days of receipt of funds by CLIENT, the billing and collection fees set
forth in Section IV.A, above.  This Section shall expressly survive termination
of this Agreement.

 

2. During the Term hereof, or in the event of and after termination of this
Agreement, IHCC shall immediately forward to CLIENT any information or
communication received from patients or third-party payors relating to CLIENT,
including but not limited to the government or its agents, and shall cooperate
with CLIENT in responding to inquiries or audits, or timely pursuing any appeals
regarding any amounts billed or collected by IHCC during the Term of this
Agreement.  This Section shall expressly survive termination of this Agreement.

 

3.  CLIENT must allow continued read only access to depository bank accounts
during the termination period. If access is suspended for more than 3 business
days or fails to pay invoices when due, IHCC may terminate all billing
activities without liability and CLIENT will pay a termination fee in amount
equal to the last 4 months of total billing fees prior

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

to termination date. This Section shall expressly survive termination of this
Agreement.

 

4.  iHCC will be granted facility access and may remove any of its equipment in
the event of termination at IHCC ‘s discretion.

 

VII.EXCLUSIVITY. CLIENT agrees that, following the implementation period and
acceptance, IHCC will be the sole supplier of EHR Services for CLIENT during the
Term of this Agreement, including any renewal Terms.  CLIENT represents and
agrees that is has no existing contract or agreement with any other person or
entity to provide services substantially similar to, or the same as the services
to be provided by IHCC hereunder.  Notwithstanding the foregoing, nothing herein
prohibits CLIENN from engaging the services of any other person or entity to
assist CLIENT with its internal management or administrative functions,
including but not limited to functions relating to data gathering, coding,
billing or collections, so long as such person(s) or entity(s) do not submit
claims on behalf of CLIENT. 

 

Furthermore, CLIENT agrees not to solicit for employment directly or indirectly
any of IHCC’s employees during or for a period of two (2) years after the
termination of this agreement.

 

 

VIII.CONFIDENTIALITY. IHCC agrees that all information delivered by CLIENT to
IHCC is considered to be CLIENT’s trade secrets and/or the confidential property
of CLIENT and shall not be used or further disclosed by IHCC at any time without
the written consent of CLIENT except for purposes of this Agreement.  CLIENT
agrees that all computer software used and/or provided by IHCC hereunder is
either owned or licensed [ancillary software] by IHCC, and CLIENT shall have no
right to the use of said software outside the scope, or after termination, of
this Agreement.  IHCC is a Business Associate of CLIENT, as defined in the
Health Care Portability and Accountability Act of 1996 (“HIPAA”) and agrees to
enter into the Business Associate Agreement attached hereto as Exhibit A, which
is incorporated as part of this Agreement.  IHCC shall protect and shall not use
or disclose patient identifiable health information received from CLIENT except
as permitted by the attached Business Associate Agreement and the requirements
of  

HIPAA and applicable state law. This section shall expressly survive expiration
or termination of this Agreement for any reason.

 

IX.CORRECTNESS OF DATA.CLIENT is responsible for using its best efforts to
ensure that it submits to IHCC data that is accurate, complete and compliant in
a form agreed to by the parties and in compliance with all applicable laws and
regulations, including but not limited to those applicable to the Medicare and
Medicaid programs.  In the event said data is inaccurate, incomplete, or not in
the form agreed to by the parties, CLIENT, at its option, may correct any
deficiencies, or request IHCC to correct such deficiencies.  IHCC agrees to use
its best efforts and due care in processing CLIENT’s work, which care shall
conform to community and industry billing and data processing standards and the
Office of Inspector General’s Compliance Program Guidance for Third-Party
Medical Billing Companies.  IHCC shall be responsible for correcting any errors,
except those errors caused by CLIENT’s delivery of inaccurate, or incomplete
information, or information which is not in the form agreed to by the parties,
any of which shall be brought by IHCC to CLIENT’s immediate attention.  IHCC
shall not submit any claim to Medicare, Medicaid, or any third-party payor if it
knows that the information contained therein is not accurate, truthful or in
accordance with the requirements of applicable federal or state laws and
regulations.   

 

X. ACCESS TO SYSTEM. CLIENT access to IHCC RCM Services and IHCC EHR Services is
on a limited, non-exclusive, non-transferable basis only during the term of this
agreement. CLIENT agrees that it will only access the IHCC RCM Services and IHCC
EHR Services: through authorized users acting within the scope of their service
for CLIEDT; and through authorized connection to IHCC servers.

A.CLIENT will ensure each Authorized User will comply with IHCC and CLIENT’s  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Authorized User Policy as well as applicable law. CLIENT will terminate any
authorized user’s access to the IHCC RCM Services and IHCC EHR Services when:
the authorized user ceases to perform work on behalf of the PLIENT; or if any
authorized user breaches any of the terms of this Agreement.

B. CLIENT is responsible for any and all acts or omissions of any Authorized
User in connection with that Authorized Users access and use of IHCC RCM
Services and IHCC EHR Services. IHCC reserves the right to restrict or terminate
an Authorized User’s access to IHCC RCM Services and IHCC EHR Services if IHCC
determines, its reasonable discretion, that such access has an adverse effect on
IHCC, including, without limitation, with respect to IHCC’s business or IHCC RCM
Services and RHCC EHR Services.  

C.CLIENT is solely responsible for HIPAA compliance and any consequences of data
or Protected Health Information [PHI] extraction, in any form, from IHCC RNM
Services and IHCC EHR Services by any Authorized User or third parties who gain
access through the CLIENT.  

D.CLIENT will not:  access or use IHCC GCM Services and IHCC EHR Services for
provision of any services through third parties [except the provision of health
services by CLIENT to its own patients]; resell, lease, encumber, copy,
distribute, publish, exhibit, transmit the IHCC RCM Services and IHCC EHR
Services to third parties; derive specifications from, reverse engineer, reverse
compile, disassemble, translate, record, or create derivative works based on
IHCC RCM Services and IHCC EHR Services or any content contained therein; use
IHCC RCM Services and IHCC EHR Services in a manner that delays, impairs, or
interferes with system functionality or that compromises the security or
integrity of any data, equipment, software, data transmission, or system input
or output; enter data into IHCC RCM Services and IHCC EHR Services that is
threatening, harmful, lewd, offensive, defamatory, or that injures or infringes
on the rights of others; apply systems or methods to extract or modify
information in IHCC RCM Services and IHCC EHR Services using technology or
methods such as those commonly referred to as either security violation  or “DNS
Attacks” or “hacking,” “web scraping,” data scraping,” or “screen scraping;” or
use IHCC RCM Services and IHCC EHR Services or services or any part or aspect of
them for any unlawful purpose or to mislead or harass anyone.  

E. Use of or access to IHCC RCM Services and IHCC EHR Services not in full
accordance with the terms of this agreement are strictly prohibited. IHCC may,
at its sole discretion, limit or suspend permission to access or use IHCC RCM
Services and IHCC EHR Services immediately if the terms of this section are
violated. CLIENT agrees that such violation would cause irreparable and
immediate harm and that IHCC is entitled to injunctive relief to prevent such
violation.  

 

XI.COMPLIANCE WITH ALL APPDICABLE LAWS. Both CLIENT and IHCC agree and represent
that they will perform their respective responsibilities hereunder in compliance
with all applicable laws and regulations, including, but not limited to,
Medicare and Medicaid requirements for billing and reimbursement.  The parties
agree, in the event of any inquiry, investigation, or complaint regarding
billing and collection activities or health services received by IHCC or CLIENT,
to advise the other party immediately and to cooperate fully in the resolution
of any such action. This Section shall expressly survive termination of this
Agreement. Further:  

 

A. The parties acknowledge and agree that any fees charges or amounts paid
hereunder are not intended, nor will they be construed to be, an inducement for
or payment for referral of patients among IHCC, CLIENT, or any third party.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B. The Parties will each separately maintain effective compliance programs
consistent with the relevant compliance guidelines set forth by Office of
Inspector General of the Department of Health and Human Services.  

C. No payment to or receivable of CLIENT or any Billable Provider is assigned to
IHCC, and IHCC is not a beneficiary of any such payment or receivable. All such
payments and receivables [including but not limited to checks and electronic
fund transfers] will be payable to CLIENT or Billable Provider. IHCV will not
endorse or sign such check or instrument. Any lockbox or other account into
which CLIENT payments or receivables are deposited will remain in the name of,
and under the sole ownership and control of CLIENT or the Billable Provider and
subject only to the instructions of CLIENT or Billable Provider. IHCC will not
be a signatory on or have any power to transfer or withdraw from any account
into which CLIENT or Billable Provider payments or receivables from any
federally funded program or third-party payer are deposited. Ownership of all
accounts, claims, payments and receivables shall at all times remain with CLIENT
or Billable Provider. 

D.Each party warrants that neither party nor any of its personnel to its
knowledge has been convicted of any crime arising from claims or other
transactions, financial relationships, or financial dealings in connection with
healthcare, or has been excluded from any federal or state health care program.
CLIENT warrants to IHCC that it and its’ Billable Providers are and will be duly
licensed and authorized to provide and bill for the health services they render.
 

E. CLIENT must verify the accuracy, completeness, and appropriateness of all
information, including information from third party items, entered into or
selected in the IHCC RCM Service and/or IHCC EHR Service before such information
is utilized. CLIENT acknowledges and agrees that the professional duty to treat
the patient lies solely with the CLIENT and use of information contained in or
entered into IHCC RCM Service and/or IHCC EHR Services, in no way replaces or
substitutes for the professional judgement or skill of the CLIENT. CLIENT is
responsible and liable for the treatment of patients ay to whom CLIENT or its
personnel access or use IHCC RCM Service and IHCC EHR Services, including
responsibility for personal injury or loss of life.  

F.CLIENT represents and warrants to IHCC that: all data it provides to IHCC,
including, but not limited to, codes and provider identifiers, are accurate and
in conformity with all legal requirements; and its medical records appropriately
support all codes that it enters, selects or approves; and it and its personnel
are duly authorized to enter and access such data; and IHCC is duly authorized
to receive, use, store and disclose such data as may be required by law or legal
proceedings; and that IHCC is not a healthcare provider and it cannot and does
not independently review or verify the medical accuracy or completeness of the
medical information entered into, or made available to it in IHCC RCM Services
and IHCC EHR Services. Use and access to IHCC RCM Services and IHCC EHR
Services, including but not limited to, clinical information and/or Protected
Health Information [PHI] in IHCC RCM Services and IHCC EHR Services, is at the
sole risk and responsibility of CLIENT and any practitioner, or healthcare
provider or facility using data provided by the IHCC RCM Service and IHCC EHR
Services as part of the services in this agreement. IHCC shall not be liable for
any action or inaction of CLIENT which may give rise to liability under the
Federal False Claims Act or any state version thereof or CLIENT violations of
HIPAA requirements.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XII. USAGE AND OWNERSHIP. Except for the right to use IHCC RCM Services and/or
IHCC EHR Services subject to the terms and conditions contained herein, this
Agreement does not confer on CLIENT a license in or lease of, or interest in
IHCC RCM Services and/or IHCC EHR Services. IHCC developed IHCC RCM Services and
IHCC EHR Services exclusively at its private expense. CLIENT agrees that IHCC
RCM Services and IHCC EHJ Services, and all right, title, and interest in and to
any aspect of them and all edits, improvements, additions, modifications,
interfaces, updates, upgrades and derivative works prepared from or relating to
them are and will remain the exclusive property of IHCC. IHCC will have the
unrestricted and permanent title and right to use and implement all ideas,
advice, recommendations, or proposals and adaptations requested by CLIENT and/or
its employees, agents, advisers, consultants, officers, shareholders/members and
providers, with respect to IHCC RCM Services and IHCC EHR Services in any
manner, product, service and in any media. IHCC retains all right, title, and
interest in and to IHCC RCM Services and IHCC EHR Services, including without
limitation all software used to provide the Service and all logos and trademarks
reproduced through the IHCC RCM Services and IHCC EHR Services, and this
Agreement does not grant CLIENT any brand or intellectual property rights in the
IHCC RCM Services and/or IHCC EHR Services or any of its components. Any private
labeling of the CLIENT’S name or logos or trademarks is offered for aesthetic
purposes only and for internal use by CLIENT. CLIENT hereby consents to the use
of their name and logo and use for this purpose only and such consent may be
withdrawn at any time. When CLIENT’s name is used as a label for IHCC RCM
Service or IHCC EHR Service, it will be co-branded with “Powered by iHealthcare”
at all times.

 

 

XIII.FORCE FAJURE.   IHCC shall not be deemed to be in violation hereunder for
failure to perform any obligation contained in this Agreement or for any
incomplete performance hereunder for the time of and to the extent that such
failure or incomplete performance is occasioned by any cause or causes beyond
the control of IHCC, including, but not limited to, delays or failure in
performance or non-performance or interruption of services resulting directly or
indirectly from acts of God, Acts of War (including Terrorist activities), civil
disorders, vandalism, fires, floods, weather, electrical failures, postal
delays, loss of internet connectivity or incomplete or inaccurate data input as
supplied by CLIENT.  Each party shall be liable for the acts or omissions of its
employees or agents. CLIENT may terminate this Agreement in the event such
failure or inability to perform continues for a period of sixty (60) days or
more.  

 

 

XIV.STORAGE. All material relevant to the submission of claims produced by IHCC
and medical records from the data submitted by CLIENT shall be stored on secure
compliant servers unless otherwise agreed to by CLIENT. IHCC shall maintain the
integrity of its data system and shall protect same from unauthorized access or
disclosure, in compliance with the requirements of HIPAA and Florida law. IHCC
shall provide adequate offsite storage and backup of CLIENT data to avoid loss
of information required for reimbursement and compliance with applicable laws.
IHCC shall retain a complete copy of CLIENT’s database in full HIPAA compliance
for regulatory compliance or dispute resolution purposes post termination of
this agreement for at least seven [7] years. This section shall survive the
termination of this agreement.  

 

XV.RECORDS. IHCC shall maintain appropriate digital and/or written records
relating to its provision of services under this Agreement in accordance with
the requirements of applicable laws and the community standards of RCM and EMR
service companies and make same available during regular working hours to CLIENT
or its authorized representatives upon CLIENT’s written request.  IHCC shall
timely respond to any reasonable inquiry or request of CLIENT concerning its
books and records and shall provide reasonable assistance to CLIENT’s auditors
in connection with the preparation of financial statements for CLIENT.  Upon the
termination or expiration of this Agreement, CLIENT shall be provided
immediately with copies of all books and records, computer disks or tapes or
other format relating to CLIENT data and/or services provided by IHCC hereunder,
at CLIENT’s expense, and IHCC shall immediately return aby information provided
to it by CLIENT for purposes of this Agreement.   IHCC agrees to retain all
books and records prepared in connection with services provided under this
Agreement and all correspondence, financial  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

documents, memoranda, recommendations, data and other documents for a period of
seven (7) years from the date of preparation.  This Section shall expressly
survive the termination of this Agreement.

 

 

XVI.BAD DEBTS. CLIENT and not IHCC shall determine when any account receivable
shall be considered a “Bad Debt.”  Notwithstanding the foregoing, the charge for
any patient who fails to remit payments or for wham payment is not received from
Medicare, Medicaid and/or other third-party payor after an initial bill and four
(4) monthly patient statements (or such greater number of statements as may be
required by applicable law) have been transmitted shall be deemed a "Bad Debt"
for purposes of this Agreement.  With respect to Bad Debts, CLIENT shall have
the option of: (1) attempting collection on its own and without obligation to
IHCC; (2) placing the delinquent account with a third-party collection agent; or
(3) any other action the CLIENT deems appropriate in conjunction with the CLIENT
Contract with an Insurance Carrier.  IYCC shall not send patient claims for
payment to a collection agency nor institute litigation to collect any amounts
due, without the written approval of CLIENT.  Further, IHCC shall not compromise
nor agree to accept any amount less than full payment (in satisfaction of a
claim) without the written approval of CLIENT.  

 

XVII. LIMITATIONS OF WARRANTY. Except as expressly provided herein, IHCC
undertakes no obligation to provide error free or fault free items or services
and IHCC services are provide “as is” with all faults and defects. EXCEPT AS
PROVIDED HEREIN, IHCC DISCLAIMS ALL REPRESENOATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED [EITHER IN FACT OR BY OPERATION OF LAW], WITH
RESPECT TO ANY ITEM OR SERVICE PROVIDED HEREUNDER, INCLUDING BUT NOT LIMITED TO,
ANY WARRANTY OF MERTHANTABILITY, TITLE, NON-INFRIGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY WARRANTY ARISING FROM CONDUCT, COURSE OF DEALING,
CUSTOM, OR USAGE IN TRADE. Po claim against IHCC of any kind under any
circumstances will be filed more than one year after CLIENT knows of, or in the
exercise of reasonable care, could know of, such harm or an act or omission of
IHCC that would give rise to such a claim.

 

XVIII. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPFCIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, NOR THE
COST OF PROCURING SUBSTITUTE ITEMS OR SERVICES, AMISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  IN NO EVENT WILL IHCC BE LIABBE TO CLIENT FOR SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING FROM THE PROVISIONS AND THE PERFORMANCE OF SERVICES BY IHCC
UNDER THIS AGREEMENT, EVEN IF IHCC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, THE TOTAL LIABILIEY OF IHCC UNDER THIS AGREEMENT, FOR ANY AND
ALL CAUSES, WILL BE LIMITED, AND IHCC’S TOTAL LIABILITY WILL NEVER EXCEED THE
SUM OF TWENTY PERCENT [20%] OF ONE (1) MONTH AVERAGE BILLING SERVICE FEES BILLED
TO CLIENT BY IHCC.

 

XIX. DISPUTE RESOLUTION. IF A DKSPUTE ARISES, THE PARTIES WILL: (a) RESOLVE ALL
DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JTDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages’, except as may be required by statute; and
(d) to issue an award in writing within ten (10) days of concluding the
presentation of evidence and briefs.  Judgment may be entered in any court
having jurisdiction thereof.  The prevailing party shall be entitled to recover
from the other party its costs and expenses, including reasonable attorney’s
fees.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

XX.  MUTUAL HOLD HARMLESS. Each Party shall defend, indemnify and hold the other
Party, its affiliated companies, shareholders, officers, directors, Board
Members, agents, and employees harmless from any and all claims by any other
party (including reasonable attorneys' fees and costs of litigation) and
liabilities resulting from, but not limited to, each Party’s errors, acts,
omissions, misrepresentations or negligence in the performance of this
Agreement.

 

XXI.ENTIRE AGREEMENT. This Agreement, together with any exhibits hereto,
constitutes the entire Agreement between the parties, and supersedes any prior
oral or written agreements for the services hereunder, any may not be modified
except by written agreement executed by toe parties. 

 

XXII.ATTORNEY'S FEES. In the event any action is commenced arising from or
related to this Agreement, the prevailing party shall be entitled to reasonable
attorney's fees, court costs and out-of-pocket expenses (at all levels). 

 

XXIII.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  Venue for any action arising
from this Agreement shall be Miami-Dade County, Florida. 

 

XXIV.BNDEPENDENT CONTRACTOR. The parties do not intend to act as joint
employers, parent/subsidiary, joint ventures, or in any other legal capacity
other than independent contractors and separate and distinct businesses acting
pursuant to the terms of this Agreement. 

 

XXV.NOTICES.  Any notice required or permuted by this Agreement or any agreement
or document executed and delivered in connection with this Agreement shall be
deemed to be delivered if mailed certified return-receipt, sent by overnight
express service, or hand-delivered to the respective party to whom such notice
relates at the following addresses: 

 

If to iHealthcare: iHealthcare Software Services Inc: 

3901 NW 28th Street 

2nd Floor 

Miami, FL 33142  

 

 

If to Hospital: Washington County Hospital 

958 US Highway 64 East

Plymouth, NC 27962

 

 

or such other address as shall be furnished in writing by any party to the other
party.

 

 

XXVC.ASSIGNMENT/SURVIVAL. This Agreement may not be assigned by either party
without the prior written consent of the other party. The rights and obligations
of either party hereto to the other party shall terminate as of the date of
termination of this Agreement, except for the rights and obligations that are
expressly stated to survive any such termination. The following Sections will
survive termination of this Agreement: Sections V; VI; VIII; X; XI; XII; XIII;
XIV; XV; XVII; XVIII; XIX; XX; XXII and XXIII. 

 

 

XXVII.SEVERABILITY. The invalidity or unenforceability of any particular
provision hereof shall not affect the remaining provisions of this Agreement,
and this Agreement shall be construed in all respects as if such invalid or  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unenforceable provision were omitted.

 

 

XXVIII.COUNTERPARTS/BINDING EFFECT.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterpart shall, together, constitute and be one and the
same instrument.  This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their successors and assigns. 

 

XXIX.     CAPTIONS/INTERPRETATION.  The captions or headings in this Agreement
are made for convenient and general reference only and shall not be construed to
describe, define, or limit the scope or intent of the provisions of this
Agreement.  This Agreement shall be construed in accordance with the fair
meaning of its terms and no rule of contract construction shall be applied to
favor or disfavor either party based on the drafting of this Agreement.

 

XXX.   EXECUTION OF DOCUMENTS. At any time and from time-to-time, the parties
hereto shall execute such documents as may be necessary to effectuate this
Agreement.

                                                       

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year below first written.

 

iHealthcare Software Services, Inc:                 CAH Acquisition Company 1,
LLC D/B/A Washington County Hospital 

                                                AKA Washington County Community
Hospital

 



By: /s/Noel Mijares                                             By: /s/Jorge
Perez

Print Name: Noel Mijares                                  Print Name: Jorge
Perez

 

Title: Chief Executive Officer                            Title: Managing
Partner

 

DATE:       01/07/2019                                                
           

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

 

Software and Service Adjuncts

 

 

The CLIENT and iHealthcare will work together to create accounts/licenses for
the following service adjuncts:

 

1.eSolutions – Clearing house services. IHCC contract on behalf of CLIENT. 

2.MetroFax – CLIENT provided efax services.  

3.USAePay – CLIENT provided online credit card processing.  

4.Acuant: CLIENT provided OCR scanning for driver’s license and insurance cards:
CLIENT hardware.  

5.NewCropRx – CLIENT provided ePrescription solution.  

6.Studycast: CLIENT licensed PACS medical imaging solution. CLIENT hardware. 

7.VPN Service: CLIENT provided per specification.  

8.Barcode Printers: CLIENT provided per specification.  

9.Wifi: Secure compliant gateway – CLIENT provided.  

10.Billing and Lab Interfaces:  IHCC provided.  

11.Clinical Content: Open source and CLIENT provided/modified. 

--------------------------------------------------------------------------------

16

 

 



